DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is filed as a CON of 16/252,319 which is a CIP of 16/023,976; however, a number of the claims recite subject matter lacking antecedent in the specification (as noted in the objections to the specification), and therefore these claims do not receive the benefit of the earliest filing date of the 16/023,976 application and are accorded the filing date of 6/17/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  after each occurrence of “orthogonal” please insert --to--.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 recites the first segment defined at least in part by a first upper edge and a first lower edge opposite the first upper edge, the second segment defined at least in part by a second upper edge and a second lower edge opposite the second upper edge, and the third segment defined at least in part by a third upper edge and a third lower edge opposite the third upper edge. Claim 6 recites the first upper edge and the first lower edge define a first distance extending therebetween in a direction orthogonal the first upper edge and the first lower edge, the second upper edge and the second lower edge define a second distance extending therebetween in a direction orthogonal the second upper edge and the second lower edge, and the third upper edge and the third lower edge define a third distance extending therebetween in a direction orthogonal the third upper edge and the third lower edge. Claim 12 recites the attachment slot defined at least in part by a first lower edge, a second lower edge, a third lower edge, the first lower edge and the second lower edge defining a first intersection configured to distribute a force from the attachment accessory across the first lower edge and the second lower edge when the attachment slot receives the strap of the attachment accessory, and the second lower edge and the third lower edge defining a second intersection configured to distribute the force from the attachment accessory across the second lower edge and the third lower edge when the attachment slot receives the strap of the attachment accessory, and claim 17 recites the attachment slot is defined at least in part by a first upper edge opposite the first lower edge, a second upper edge opposite the second lower edge and a third upper edge opposite the third lower edge. Claim 18 recites the first upper edge and first lower edge define distance extending therebetween in a direction orthogonal the first upper edge and the first lower edge, the second upper edge and the second lower edge define a second distance extending therebetween in a direction orthogonal the second upper edge and the second lower edge, and the third upper edge and the third lower edge define a third distance extending therebetween in a direction orthogonal the third upper edge and the third lower edge.
Please amend paragraph [0001] of the specification to reflect the updated status of the parent application as follows: line 2 should be updated to indicate the 16/252,319 application is --now U.S. 11,109,664-- and line 3 should be updated to indicate 16/023,976 is now abandoned. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vito (U.S. 2015/0272244) in view of Matson (U.S. 10,143,294) and Cole (U.S. 2015/0335140). Vito discloses the invention substantially as claimed.  Vito teaches an attachment system comprising: a wearable carrier 110 formed at least in part from a flexible material (padding layer 120 may be a single layer of elastomeric material, par.0016) having an outer surface and an inner surface opposite the outer surface; and an attachment slot 122 (Fig.2B) formed through the flexible material. Vito doesn’t teach the attachment slot configured to receive a strap of an attachment accessory (par.25 discloses that portions of a load bar 130 may be received through the slot and par.31 discloses that equipment could be attached through the slot (openings) 122 using a carabiner). Cole teaches a wearable carrier 34 including slots 36 configured to receive a strap 26 of an attachment accessory (MOLLE style holder) therethrough. It would have been obvious to use Vito’s slots to receive a strap of an attachment accessory therethrough in that Cole teaches this function is known in the art as a suitable arrangement for carrying an attachment accessory.  
Vito’s attachment slot 122 extending from a first end to a second end and including a first segment (formed by first vertical cut, left edge of slot), a second segment (formed by a lateral cut, forming lower edge of slot), and a third segment (formed by second vertical cut, right edge of slot), the first segment extending from the first end to the second segment, the second segment extending from the first segment to the third segment, the third segment extending from the second segment to the second end. The first, second, and third segments define a pivotable tab (not labelled, but shown in Figure 2B as formed by the first, second, and third segments, with the tab considered as pivotable since the carrier material is flexible and would allow for pivoting to some degree. The first segment is defined at least by a first upper edge and a first lower edge opposite the first upper edge, the second segment is defined at least in part by a second upper edge and a second lower edge opposite the second upper edge, and the third segment is defined at least in part by a third upper edge and a third lower edge opposite the third upper edge (see annotated drawing). The first upper edge and first lower edge define a first distance extending therebetween, the second upper edge and the second lower edge define a second distance extending therebetween, and the third upper edge and third lower edge define a third distance therebetween. However, Vito doesn’t teach the first segment and the second segment defining a first non-orthogonal angle therebetween, and the third segment and the second segment defining a second non-orthogonal angle therebetween and the first non-orthogonal angle is equal to the second non-orthogonal angle, the first non-orthogonal angle and second non-orthogonal angle is obtuse and the first and second non-orthogonal angles are equal.  Vito also doesn’t teach the first distance extending in a direction orthogonal the first upper edge and first lower edge, the second distance extending in a direction orthogonal the second upper edge and the second lower edge, and the third distance extending in a direction orthogonal the third upper edge and the third lower edge. Figure 2B appears to show the first, second and third distances extending in a direction orthogonal to the respective first, second and third upper and lower edges to provide a receiving area for a strap. The first, second, and third upper and lower edges are formed by linear and connected cuts and Vito teaches this pattern is desirable because the flaps can be folded upwardly for use and folded back into place such that no open area is formed in the padding layer 120. Applicant’s specification discloses the respective edges may be joined at acute, obtuse, (both non-orthogonal) or orthogonal angle types, with the angle type not disclosed as critical, such that each angle type is expected to be sufficiently capable of carrying a load from an accessory strap (as modified by Cole). Further, the cuts are disclosed as formed by laser or die-cutting process, and therefore a cutting tool may be programmed or selected to result in acute, obtuse, or orthogonal angles formed by slot edges as an obvious slot-forming process.  Matson teaches a wearable carrier 30 having a slot formed therethrough, the slot formed by a cut resulting in a tab 50 for engaging an article. The tab 50 is shown as having rounded edges such that the first segment and second segment define a first non-orthogonal angle therebetween and the third segment and second segment define a second non-orthogonal angle therebetween (see annotated drawing).  Mattson’s first and second angles appear to be equal, but Mattson doesn’t explicitly disclose the first non-orthogonal angle is equal to the second non-orthogonal angle. It’s considered as an obvious modification to form the first and second non-orthogonal angles as equal in that this would provide a uniform aesthetic to the attachment system and provide a uniform engagement for the tab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vito’s first segment to define a first non-orthogonal angle therebetween and to define a second non-orthogonal angle between the second segment and third segment. Vito’s modified non-orthogonal angle is considered as configured to distribute a force form the attachment accessory across the first lower edge and the second lower edge when the attachment slot receives the strap of the attachment accessory. For claims 2, 3, 8, and 9-Vito doesn’t teach the first and second non-orthogonal angles are obtuse or the first lower edge and second lower edge define the first non-orthogonal angle and the second lower edge and third lower edge define the second non-orthogonal angle and the first and second non-orthogonal angles are obtuse. As discussed above, Matson teaches that it’s known to form a non-orthogonal angle between a first and second segment and between a second and third segment of the slot. Applicant’s specification appears to disclose the angle types as any of obtuse, acute or right such that the slot performs equally well when formed with any of those angle types. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vito to form the first and second non-orthogonal angles as obtuse as this is considered an obvious modification of the transition between respective segments, with the angle type impacting the overall size and configuration of the slot and influencing the end use of the carrier. Vito doesn’t teach the first distance equal to the second distance and third distance (claim 7). Forming the attachment slot such that the first distance, second distance, and third distance are equal is considered as an obvious modification in that the respective distances are determined by the size of the cut or incision formed through the material and resulting in the respective edges of the first segment, second segment, and third segment of the attachment slot. Vito’s attachment slot is formed by a conventional industrial laser or by die-cutting as in par. 21 and the tolerances of the laser or die could be selected such that the cut edges form a first distance, second distance, and third distance that are equal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vito’s attachment slot such that the first distance is equal to the second distance and third distance as a function of the laser or die cut process to form a uniformly dimensioned slot to equally distribute a tension created by carrying an accessory strap.     


    PNG
    media_image1.png
    889
    1036
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    1036
    902
    media_image2.png
    Greyscale

 

Claims 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vito ‘244 in view of Cole ‘140. Vito discloses the invention substantially as claimed. Vito teaches an attachment system comprising: a wearable carrier 110 formed at least in part from a flexible material (padding layer 120 may be a single layer of elastomeric material, par.0016) having an outer surface and an inner surface opposite the outer surface; and an attachment slot 122 (Fig.2B) formed through the flexible material. Vito’s attachment slot is defined at least in part by a first lower edge, a second lower edge, and a third lower edge, the first lower edge and second lower edge defining a first intersection, and the second lower edge and third lower edge defining a second intersection (see annotated drawing). The slot 122 is defined at least in part by a first upper edge opposite the first lower edge, a second upper edge opposite the second lower edge, and a third upper edge opposite the third lower edge, and the first, second, and third upper edge define a pivotable tab (disclosed as a flap) in that the “flaps can be folded back in to place such that no open area is formed in padding layer 120” (par.23). Vito doesn’t teach the attachment slot configured to receive a strap of an attachment accessory and the first intersection configured to distribute a force from the attachment accessory across the first lower edge and second lower edge when the slot receives the strap of the attachment accessory and the second intersection configured to distribute the force from the attachment accessory across the second lower edge and third lower edge when the attachment slot receives the strap of the attachment accessory.  Vito’s slot is configured to receive a strap of an attachment accessory (par.25 discloses that portions of a load bar 130 may be received through the slot and par.31 discloses that equipment could be attached through the slot (openings) 122 using a carabiner). Cole teaches a wearable carrier 34 including slots 36 configured to receive a strap 26 of an attachment accessory (MOLLE style holder) therethrough, with the slots including respective edges also configured to interface with a strap. Varying amounts of tension may be exerted on the edges of the slots 36 based upon the weight of the accessory and how it’s manipulated by the wearer. Therefore, it would have been obvious to modify Vito’s slots to function to receive a strap of an attachment accessory therethrough such that the first intersection and second intersection are configured to distribute a force from an attachment accessory strap across first, second, and third edges when received by the slot in that Cole teaches that it’s known in the art to provide a carrier with a slot for receiving an attachment accessory with a strap such that portions of a slot including edges and intersections would be expected to distribute force across said edges as the strap interfaces with the slot.  
Vito’s attachment slot 122 extending from a first end to a second end and including a first segment (formed by first vertical cut, left edge of slot), a second segment (formed by a lateral cut, forming lower edge of slot), and a third segment (formed by second vertical cut, right edge of slot), the first segment extending from the first end to the second segment, the second segment extending from the first segment to the third segment, the third segment extending from the second segment to the second end. The first upper edge, second upper edge, and third upper edge define a pivotable tab (not labelled, but shown in Figure 2B as formed by the first, second, and third upper edges), with the tab considered as pivotable since the carrier material is flexible and would allow for pivoting to some degree. The first segment is defined at least by a first upper edge and a first lower edge opposite the first upper edge, the second segment is defined at least in part by a second upper edge and a second lower edge opposite the second upper edge, and the third segment is defined at least in part by a third upper edge and a third lower edge opposite the third upper edge (see annotated drawing). The first upper edge and first lower edge define a first distance extending therebetween, the second upper edge and the second lower edge define a second distance extending therebetween, and the third upper edge and third lower edge define a third distance therebetween. 
Claims 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vito ‘244 in view of Cole ‘140 as applied to claim 12 above, and further in view of Matson ‘294. Vito discloses the invention substantially as claimed but doesn’t teach the first lower edge and second lower edge define a first non-orthogonal angle extending from the first intersection and the third lower edge and second lower edge define a second non-orthogonal angle extending from the second intersection, the first non-orthogonal angle and second non-orthogonal angle are obtuse, the first non-orthogonal angle is equal to the second non-orthogonal angle, the first distance extends therebetween in a direction orthogonal the first upper edge and first lower edge, the second distance extends therebetween in a direction orthogonal the second upper edge and second lower edge, and the third distance extending therebetween in a direction orthogonal the third upper edge and third lower edge, with the first distance equal to the second distance and the third distance.  Matson teaches a wearable carrier 30 having a slot formed therethrough, the slot formed by a cut resulting in a tab 50 for engaging an article. The tab 50 is shown as having rounded edges such that the first segment and second segment define a first non-orthogonal angle therebetween and the third segment and second segment define a second non-orthogonal angle therebetween (see annotated drawing). The first and second non-orthogonal angles are not explicitly disclosed as equal; however, column 3, lines 27-39 disclose the tab 50 comprising a body portion 52 that is flexible and separated from the substrate 30 by a cut 54 that extends around a portion of tab 50 such that body portion may be flexed way from the substrate 30 and the tab 50 may be shaped in a wide variety of different configurations. Forming the first and second non-orthogonal angles as equal is expected to provide a consistent force distribution across the expanse of the slot. Applicant’s specification appears to disclose the angle types as any of obtuse, acute or right such that the slot is expected to perform equally well when formed with any of those angle types and a particular angle type doesn’t provide unexpected results. Modifying the slot’s first upper edge and lower edge to define a first distance extending therebetween in a direction orthogonal the first upper and lower edges and forming the second upper edge and second lower edge to define a second distance extending therebetween in a direction orthogonal the second upper edge and second lower edge and forming the third upper edge and third lower edge to define a third distance extending therebetween in a direction orthogonal the third upper and lower edges is considered as an obvious modification as the distance between respective upper and lower edges is defined by the cuts and the claimed orthogonal direction is expected to provide a tab that substantially covers the majority of the slot opening when the tab is folded over and the slot is closed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vito to form the first and second non-orthogonal angles as equal or as obtuse as this is considered an obvious modification of the transition or intersection between respective segments, with the angle type impacting the overall size and configuration of the slot and influencing the end use of the carrier.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732